Exhibit 10.3

ENVIRONMENTAL INDEMNIFICATION AGREEMENT

 

This Environmental Indemnification Agreement (this “Agreement”) is made and
entered into effective for all purposes as of the 9th day of June, 2005, by the
parties signatory hereto or to an Accession Agreement (as hereinafter defined)
(collectively, the “Indemnitor” whether one or more), to and for the benefit of
BANK OF MONTREAL, CHICAGO BRANCH as Administrative Agent (the “Administration
Agent”), BANK OF AMERICA, N.A., as Syndication Agent (the “Syndication Agent”),
HARRIS NESBITT CORP., as Co-Arranger and Co-Book Manager (the “First Arranger”),
BANC OF AMERICA SECURITIES INC., as Co-Arranger and Co-Book Manager (the “Second
Arranger”), and the banks and other lenders named in the Credit Agreement herein
described (the “Banks”).

 

INTRODUCTION

 

WHEREAS, LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), the Administrative Agent, Syndication Agent, and
the banks and other lenders party thereto (collectively the “Banks”) have
entered into that certain Amended and Restated Senior Unsecured Credit Agreement
dated as of June 9, 2005 (such Amended and Restated Senior Unsecured Credit
Agreement as the same may be amended or modified from time to time, including
further amendments and restatements thereof in its entirety, being referred to
herein as the “Credit Agreement”), which amends and restates that Senior
Unsecured Credit Agreement dated as of November 20, 2003, by and among the
Borrower, the Administrative Agent, Fleet National Bank, as Syndication Agent,
and the banks and other lenders party thereto (the “Original Credit Agreement”);

 

WHEREAS, the Borrower and Subsidiaries of the Borrower now or hereafter will own
certain Hotel Properties which include without limitation the Initial
Properties, the Future Properties, the Permitted Non-Eligible Properties and the
properties owned by the Permitted Other Subsidiaries (said properties together
with all property owned by the Participating Lessees in connection with such
Hotel Properties, all rights and appurtenances to such Hotel Properties and all
improvements presently located or hereafter constructed on such Hotel Properties
are hereinafter collectively called the “Properties”, and each a “Property”);

 

WHEREAS, the Borrower is the principal financing entity for capital requirements
of its Subsidiaries, and from time to time the Borrower has made and will
continue to make capital contributions and advances to its Subsidiaries,
including the Subsidiaries which are parties hereto. Other than the Parent, each
Indemnitor is a direct or indirect subsidiary of the Borrower. Each Indemnitor
will derive substantial direct and indirect benefit from the transactions
contemplated by the Credit Agreement; and

 

WHEREAS, as a condition to amending and restating the Original Credit Agreement
and extending credit to the Borrower under the Credit Agreement, the Banks have
required, among other things, that the Indemnitor execute and deliver this
Agreement.



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, Indemnitor, as an inducement to the Banks to make the Loans,
hereby covenants and agrees to and for the benefit of the Banks as follows:

 

1. Defined Terms. All terms used in this Agreement, but not defined herein,
shall have the meaning given such terms in the Credit Agreement.

 

2. Hazardous Material. As used in this Agreement, the term “Hazardous Materials”
shall mean any flammable explosives, radioactive materials, hazardous wastes,
hazardous materials, hazardous or toxic substances, or related materials as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. 9601 et. seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. 1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. 6901 et seq.), and in the
regulations adopted and publications promulgated pursuant thereto, and all
friable asbestos, petroleum derivatives, polychlorinated biphenyls, and
materials defined as hazardous materials under any federal, state or local laws,
ordinances, codes, rules, orders, regulations or policies governing the use,
storage, treatment, transportation, manufacture, refinement, handling,
production or disposal thereof (collectively, “Environmental Laws”).

 

3. Representation. Except as set forth in the Environmental Reports, Indemnitor
warrants and represents to the Banks that it has no knowledge of (a) the
presence of any Hazardous Materials on any of the Properties except for
Permitted Hazardous Substances; or (b) any material spills, releases, discharges
or disposal of Hazardous Materials that have occurred or are presently occurring
off any of the Properties as a result of any construction on or operation and
use of any of the Properties. In connection with the operation and use of any of
the Properties, Indemnitor warrants and represents that, as of the date of this
Agreement, it has no knowledge of any failure to comply in all material respects
with all applicable law, state and federal environmental laws, regulations,
ordinances and administrative and judicial orders relating to the generation,
recycling, reuse, sale, storage, handling, transport and disposal of any
Hazardous Materials other than as set forth in the Environmental Reports.

 

4. Covenant. Indemnitor covenants and agrees not to cause or permit the
presence, use, generation, release, discharge, storage, disposal or
transportation of any Hazardous Materials on, under, in, about, to or from any
of the Properties except for Permitted Hazardous Substances.

 

5. Indemnification. Indemnitor shall exonerate, indemnify, pay and protect,
defend (with counsel approved pursuant to the Credit Agreement) and save the
Administrative Agent, the Syndication Agent, the First Arranger, the Second
Arranger, the Banks, and their respective directors, trustees, beneficiaries,
officers, shareholders, employees and agents of the Banks (collectively, the
“Indemnified Parties”), harmless from and against any claims (including, without
limitation, third party claims for personal injury or real or personal property
damage), actions, administrative proceedings

 

-2-



--------------------------------------------------------------------------------

(including informal proceedings), judgments, damages, punitive damages,
penalties, fines, costs, taxes, assessments, liabilities (including, without
limitation, sums paid in settlements of claims), interest or losses, including
reasonable attorneys’ fees and expenses (including, without limitation, any such
reasonable fees and expenses incurred in enforcing this Agreement or collecting
any sums due hereunder), consultant fees, and expert fees, together with all
other reasonable costs and expenses of any kind or nature (collectively, the
“Costs”) that arise directly or indirectly in connection with the presence,
suspected presence, release or suspected release of any Hazardous Materials in
or into the air, soil, ground water, surface water or improvements at, on,
about, under or within any of the Properties, or any portion thereof, or
elsewhere in connection with the transportation of Hazardous Materials to or
from any of the Properties (any such release being referred to herein as a
“Release”); provided, however, that Indemnitor shall not be so liable for any
Costs arising because of the gross negligence or willful misconduct of an
Indemnified Party or Costs arising because of a Release from or on a Property
after the Administrative Agent or the Administrative Agent’s nominee acquires
title to such Property. INDEMNITOR’S OBLIGATION TO SO INDEMNIFY THE INDEMNIFIED
PARTIES SHALL INCLUDE INDEMNIFICATION FOR ANY OF SUCH MATTERS CAUSED IN WHOLE OR
IN PART BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES. The indemnification
provided in this Section shall specifically apply to and include claims or
actions brought by or on behalf of tenants or employees of Indemnitor;
Indemnitor hereby expressly waives (with respect to any claims of the
Indemnified Parties arising under this Agreement) any immunity to which
Indemnitor may otherwise be entitled under any industrial or worker’s
compensation laws. In the event any of the Indemnified Parties shall suffer or
incur any such Costs, Indemnitor shall pay to the Administrative Agent for the
benefit of the Indemnified Party the total of all such Costs suffered or
incurred by such Indemnified Party within ten (10) days after demand therefor,
such payment to be disbursed by the Administrative Agent in accordance with the
Credit Agreement. Without limiting the generality of the foregoing, the
indemnification provided by this Section 5 shall specifically cover Costs,
including, without limitation, capital, operating and maintenance costs,
incurred in connection with any investigation or monitoring of site conditions,
any clean-up, containment, remedial, removal or restoration work required or
performed by any federal, state or local governmental agency or political
subdivision (“Governmental Agency”) or performed by any non-governmental entity
or person as required or requested, by any Governmental Agency because of the
presence, suspected presence, release or suspected release of any Hazardous
Materials in or into the air, soil, groundwater, surface water or improvements
at, on, under or within any of the Properties (or any portion thereof), or
elsewhere in connection with the transportation of Hazardous Materials to or
from any of the Properties, and any claims of third parties for loss or damage
due to such Hazardous Materials.

 

6. Remedial Work. In the event any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or other remedial
work (“Remedial Work”) is required (a) under any Environmental Law, (b) by any
judicial, arbitral or administrative order, (c) in order to comply with any
agreements affecting any of the Properties, or (d) to maintain any of the
Properties in a standard of environmental condition which prevents the release
or generation of any Hazardous Materials except for

 

-3-



--------------------------------------------------------------------------------

Permitted Hazardous Substances, Indemnitor shall perform or cause to be
performed such Remedial Work; provided, that Indemnitor may withhold
commencement of such Remedial Work pending resolution of any good faith contest
regarding the application, interpretation or validity of any law, regulation,
order or agreement, subject to the requirements of Section 7 below. All Remedial
Work shall be conducted (i) in a diligent and timely fashion by a licensed
environmental engineer, (ii) pursuant to a detailed written plan for the
Remedial Work approved by any Governmental Agency with a legal or contractual
right to such approval, (iii) with such insurance coverage pertaining to
liabilities arising out of the Remedial Work as is then customarily maintained
with respect to such activities and (iv) only following receipt of all required
permits, licenses or approvals. In addition, Indemnitor shall submit to the
Banks promptly upon receipt or preparation, copies of any and all reports,
studies, analyses, correspondence, governmental comments or approvals, proposed
removal or other Remedial Work contracts and similar information prepared or
received by Indemnitor in connection with any Remedial Work or Hazardous
Materials relating to any of the Properties. All costs and expenses of such
Remedial Work shall be paid by Indemnitor, including, without limitation, the
charges of the Remedial Work contractors and the consulting environmental
engineer, any taxes or penalties assessed in connection with the Remedial Work
and the Banks’ reasonable fees and costs incurred in connection with monitoring
or review of such Remedial Work. In the event Indemnitor should fail to commence
or cause to be commenced such Remedial Work, in a timely fashion, or fail
diligently to prosecute to completion, such Remedial Work, the Administrative
Agent following consent of the Required Lenders (following thirty (30) days
written notice to Indemnitor) may, but shall not be required to, cause such
Remedial Work to be performed, and all costs and expenses thereof, or incurred
in connection therewith shall be Costs within the meaning of Section 5 above.
All such Costs shall be due and payable to the Administrative Agent by
Indemnitor upon thirty (30) days after demand therefor, such payments to be
disbursed by the Administrative Agent in accordance with the Credit Agreement.

 

7. Permitted Contests. Notwithstanding any provision of this Agreement to the
contrary, Indemnitor may contest by appropriate action any Remedial Work
requirement imposed by any Governmental Agency or similar agency provided that
(a) Indemnitor has given the Banks written notice that Indemnitor is contesting
or shall contest and Indemnitor does in fact contest the application,
interpretation or validity of the law, regulation, order or agreement pertaining
to the Remedial Work by appropriate legal or administrative proceedings
conducted in good faith and with due diligence and dispatch, (b) such contest
shall not subject any of the Indemnified Parties nor any assignee of all or any
portion of the Banks’ interest in the Loans nor any of the Properties to civil
or criminal liability and does not jeopardize any such party’s lien upon or
interest in any of the Properties and (c) if the estimated cost of the Remedial
Work is greater than $1,000,000, Indemnitor shall give such security or
assurances as may be reasonably required by the Banks as determined pursuant to
the Credit Agreement to ensure ultimate compliance with all legal or contractual
requirements pertaining to the Remedial Work (and payment of all costs,
expenses, interest and penalties in connection therewith) and to prevent any
sale, forfeiture or loss by reason of nonpayment or non-compliance.

 

-4-



--------------------------------------------------------------------------------

8. Reports and Claims. Indemnitor shall deliver to the Banks copies of any
reports, analyses, correspondence, notices, licenses, approvals, orders or other
written materials relating to the environmental condition of any of the
Properties promptly upon receipt, completion or delivery thereof. Indemnitor
shall give notice to the Banks of any claim, action, administrative proceeding
(including, without limitation, informal proceedings) or other demand by any
governmental agency or other third party involving Costs or Remedial Action at
the time such claim or other demand first becomes known to Indemnitor. Receipt
of any such notice shall not be deemed to create any obligation on the Banks to
defend or otherwise respond to any claim or demand. All notices, approvals,
consents, requests and demands upon the respective parties hereto shall be in
writing, including telegraphic communication and delivered or teletransmitted to
the Administrative Agent, as set forth in the Credit Agreement and to each
Indemnitor, at the address set forth beneath such Indemnitor’s signature or in
the Accession Agreement executed by such Indemnitor, or to such other address as
shall be designated by any Indemnitor or the Administrative Agent in written
notice to the other parties. All such notices and other communications shall be
effective when delivered or teletransmitted to the above addresses.

 

9. Banks as Owner. If for any reason, the Administrative Agent or any of the
Banks (or any successor or assign of such parties) becomes the fee owner of any
of the Properties and any claim, action, notice, administrative proceeding
(including, without limitation, informal proceedings) or other demand is made by
any governmental agency or other third party which implicate Costs or Remedial
Work, Indemnitor shall cooperate with such party in any defense or other
appropriate response to any such claim or other demand; provided, however, that
Indemnitor shall not be so liable for any Costs arising because of the gross
negligence or willful misconduct of an Indemnified Party. Indemnitor’s duty to
cooperate and right to participate in the defense or response to any such claim
or demand shall not be deemed to limit or otherwise modify Indemnitor’s
obligations under this Agreement. Any party subject to a claim or other
proceeding referenced in the first sentence of this Section 9 shall give notice
to Indemnitor of any claim or demand governed by this Section 9 at the time such
claim or other demand first becomes known to such party.

 

10. Subrogation of Indemnity Rights. If Indemnitor fails to fully perform its
obligations under Sections 5 and 6 above, the Indemnified Parties shall be
subrogated to any rights or claims Indemnitor may have against any present,
future or former owners, tenants or other occupants or users of any of the
Properties, any portion thereof or any adjacent or proximate properties,
relating to the recovery of Costs or the performance of Remedial Work.

 

11. Assignment by Agents and Banks. No consent by Indemnitor shall be required
for any assignment or reassignment of the rights of the Administrative Agent,
the Syndication Agent, the First Arranger, the Second Arranger or the Banks
under this Agreement to any successor of such party or a purchaser of the Loans
or any interest in or portion of the Loans including participation interests in
accordance with the terms of the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

12. Merger, Consolidation or Sale of Assets. In the event Indemnitor is
dissolved, liquidated or terminated or all or substantially all the assets of
Indemnitor are sold or otherwise transferred to one or more persons or other
entities, the surviving entity or transferee of assets, as the case may be, (i)
shall be formed and existing under the laws of a state, (ii) shall deliver to
the Banks an acknowledged instrument in recordable form assuming all
obligations, covenants and responsibilities of Indemnitor under this Agreement.

 

13. Independent Obligations; Survival. The obligations of Indemnitor under this
Agreement shall survive the consummation of the credit transaction described
above and the repayment of the Loans. The obligations of Indemnitor under this
Agreement are separate and distinct from the obligations of Indemnitor under the
Credit Documents. This Agreement may be enforced by the Banks without regard to
or affecting any rights and remedies the Administrative Agent and/or the Banks
may have against Indemnitor under the Credit Documents and without regard to any
limitations on the Administrative Agent’s or Banks’ recourse for recovery of the
Loans as may be provided in the Credit Documents. Enforcement of this Agreement
is not and shall not be deemed to constitute an action for recovery of the
indebtedness of the Loans.

 

14. Default Interest. In addition to all other rights and remedies of the Banks
against Indemnitor as provided herein, or under applicable law, Indemnitor shall
pay to the Administrative Agent, immediately upon demand therefor, Default
Interest (as defined below) on any Costs and other payments required to be paid
by Indemnitor to the Banks under this Agreement which are not paid within ten
(10) days after demand therefor, such payments to be disbursed by the
Administrative Agent in accordance with the Credit Agreement. Default Interest
shall be paid by Indemnitor from the date such payment becomes delinquent
through and including the date of payment of such delinquent sums. “Default
Interest” shall mean a per annum interest rate equal to three percent (3%) above
the Adjusted Base Rate or reference rate for the then current calendar month, as
of the first day of such calendar month, which is publicly announced from time
to time by the Administrative Agent.

 

15. Contribution. As a result of the transactions contemplated by the Credit
Agreement, each of the Indemnitors will benefit, directly and indirectly, from
the Obligations and in consideration thereof desire to enter into a contribution
agreement among themselves as set forth in this Section 15 to allocate such
benefits among themselves and to provide a fair and equitable arrangement to
make contributions in the event any payment is made by any Indemnitor hereunder
to the Administrative Agent, the Syndication Agent, the First Arranger, the
Second Arranger or the Banks (such payment being referred to herein as a
“Contribution,” and for purposes of this Agreement, includes any exercise of
recourse by the Administrative Agent against any Property of a Contributor and
application of proceeds of the sale of such Property in satisfaction of such
Indemnitor’s obligations under this Agreement). The Indemnitors hereby agree as
follows:

 

-6-



--------------------------------------------------------------------------------

15.1. Calculation of Contribution. In order to provide for just and equitable
contribution among the Indemnitors in the event any Contribution is made by an
Indemnitor (a “Funding Indemnitor”), such Funding Indemnitor shall be entitled
to a contribution from certain other Indemnitors for all payments, damages and
expenses incurred by that Funding Indemnitor in discharging any of the
obligations under this Agreement (the “Obligations”), in the manner and to the
extent set forth in this Section. The amount of any Contribution under this
Agreement shall be equal to the payment made by the Funding Indemnitor to the
Administrative Agent or any other beneficiary pursuant to this Agreement and
shall be determined as of the date on which such payment is made.

 

15.2. Benefit Amount Defined. For purposes of this Agreement, the “Benefit
Amount” of any Indemnitor as of any date of determination shall be the net value
of the benefits to such Indemnitor and all of its Subsidiaries (including any
Subsidiaries which may be Indemnitors) from extensions of credit made by the
Banks to the Borrower under the Credit Agreement; provided, that in determining
the contribution liability of any Indemnitor which is a Subsidiary to its direct
or indirect parent corporation or of any Indemnitor to its direct or indirect
Subsidiary, the Benefit Amount of such Subsidiary and its Subsidiaries, if any,
shall be subtracted in determining the Benefit Amount of the parent corporation.
Such benefits shall include benefits of funds constituting proceeds of Advances
made to the Borrower by the Banks which are in turn advanced or contributed by
the Borrower to such Indemnitor or its Subsidiaries and benefits of Letters of
Credit issued pursuant to the Credit Agreement on behalf of, or the proceeds of
which are advanced or contributed or otherwise benefit, directly or indirectly,
such Indemnitor and its Subsidiaries (collectively, the “Benefits”). In the case
of any proceeds of Advances or Benefits advanced or contributed to a Person (an
“Owned Entity”) any of the equity interests of which are owned directly or
indirectly by an Indemnitor, the Benefit Amount of an Indemnitor with respect
thereto shall be that portion of the net value of the benefits attributable to
Advances or Benefits equal to the direct or indirect percentage ownership of
such Indemnitor in its Owned Entity.

 

15.3. Contribution Obligation. Each Indemnitor shall be liable to a Funding
Indemnitor in an amount equal to the greater of (A) the (i) ratio of the Benefit
Amount of such Indemnitor to the total amount of Obligations, multiplied by (ii)
the amount of Obligations paid by such Funding Indemnitor and (B) 95% of the
excess of the fair saleable value of the property of such Indemnitor over the
total liabilities of such Indemnitor (including the maximum amount reasonably
expected to become due in respect of contingent liabilities) determined as of
the date on which the payment made by a Funding Indemnitor is deemed made for
purposes of this Agreement (giving effect to all payments made by other Funding
Indemnitors as of such date in a manner to maximize the amount of such
contributions).

 

-7-



--------------------------------------------------------------------------------

15.4. Allocation. In the event that at any time there exists more than one
Funding Indemnitor with respect to any Contribution (in any such case, the
“Applicable Contribution”), then payment from other Indemnitors pursuant to this
Agreement shall be allocated among such Funding Indemnitors in proportion to the
total amount of the Contribution made for or on account of the Borrower by each
such Funding Indemnitor pursuant to the Applicable Contribution. In the event
that at any time any Indemnitor pays an amount under this Agreement in excess of
the amount calculated pursuant to clause (A) of Subsection 15.3 above, that
Indemnitor shall be deemed to be a Funding Indemnitor to the extent of such
excess and shall be entitled to contribution from the other Indemnitors in
accordance with the provisions of this Section.

 

15.5. Subsidiary Payment. The amount of contribution payable under this Section
by any Indemnitor shall be reduced by the amount of any contribution paid
hereunder by a Subsidiary of such Indemnitor.

 

15.6. Equitable Allocation. If as a result of any reorganization,
recapitalization, or other corporate change in the Borrower or any of its
Subsidiaries, or as a result of any amendment, waiver or modification of the
terms and conditions of other Sections of this Agreement or the Obligations, or
for any other reason, the contributions under this Section become inequitable as
among the Indemnitors, the Indemnitors shall promptly modify and amend this
Section to provide for an equitable allocation of contributions. Any of the
foregoing modifications and amendments shall be in writing and signed by all
Indemnitors.

 

15.7. Asset of Party to Which Contribution is Owing. The Indemnitors acknowledge
that the right to contribution hereunder shall constitute an asset in favor of
the Indemnitor to which such contribution is owing.

 

15.8. Subordination. No payments payable by an Indemnitor pursuant to the terms
of this Section 15 shall be paid until all amounts then due and payable by the
Borrower to the Administrative Agent, the Syndication Agent, the First Arranger,
the Second Arranger, or any Bank, pursuant to the terms of the Credit Documents,
are paid in full in cash. Nothing contained in this Section 15 shall affect the
obligations of any Indemnitor to the Administrative Agent, the Syndication
Agent, the First Arranger, the Second Arranger, or any Bank under the Credit
Agreement or any other Credit Documents.

 

16. Miscellaneous. If there shall be more than one Indemnitor hereunder, or
pursuant to any other indemnification of Banks relating to Hazardous Materials
arising out of or in connection with the Loans (“Other Indemnitor”), each
Indemnitor and Other Indemnitor agrees that (a) the obligations of the
Indemnitor hereunder, and each Other Indemnitor, are joint and several, (b) a
release of any one or more Indemnitors or Other Indemnitors or any limitation of
this Agreement in favor of or for the benefit of one or more Indemnitors or
Other Indemnitors shall not in any way be deemed a release of or limitation in
favor of or for the benefit of any other Indemnitor or Other Indemnitor and

 

-8-



--------------------------------------------------------------------------------

(c) a separate action hereunder may be brought and prosecuted against any or all
Indemnitors or Other Indemnitors. If any term of this Agreement or any
application thereof shall be invalid, illegal or unenforceable, the remainder of
this Agreement and any other application of such term shall not be affected
thereby. No delay or omission in exercising any right hereunder shall operate as
a waiver of such right or any other right. This Agreement shall be binding upon,
inure to the benefit of and be enforceable by Indemnitor and the Banks, and
their respective successors and assigns, including (without limitation) any
assignee or purchaser of all or any portion of the Banks’ interest in (i) the
Loans, (ii) the Credit Documents, or (iii) any of the Properties.

 

17. GOVERNING LAW. ANY DISPUTE BETWEEN THE INDEMNITOR, ANY AGENT, ANY BANK, OR
ANY INDEMNITEE ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY
OF THE OTHER CREDIT DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE
WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

 

18. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL. (A) EXCLUSIVE
JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF THE ARTIES HERETO
AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH,
THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY BY STATE OR FEDERAL
COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT
PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION
OF THE COURT CONSIDERING THE DISPUTE.

 

(B) OTHER JURISDICTIONS. THE INDEMNITOR AGREES THAT ANY AGENT, ANY BANK OR ANY
INDEMNITEE SHALL HAVE THE RIGHT TO PROCEED AGAINST THE INDEMNITOR OR ITS
PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL
JURISDICTION OVER THE INDEMNITOR OR (2) ENFORCE A JUDGMENT OR OTHER COURT ORDER
ENTERED IN FAVOR OF SUCH PERSON. THE INDEMNITOR AGREES THAT IT WILL NOT ASSERT
ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO ENFORCE
A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. THE INDEMNITOR WAIVES
ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON
HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

 

(C) SERVICE OF PROCESS. THE INDEMNITOR WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY

 

-9-



--------------------------------------------------------------------------------

WRITS, PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING
THEREOF BY ANY AGENT OR THE BANKS BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE INDEMNITOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF ANY AGENT OR THE BANKS TO SERVE ANY
SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW. THE INDEMNITOR IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

 

(D) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(E) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION 18, WITH ITS COUNSEL.

 

19. Amendments/Accession Agreement. No waiver of any provision of this Agreement
nor consent to any departure by any Indemnitor therefrom shall be effective
unless the same shall be in writing and signed by the Administrative Agent and
the Required Lenders, and no amendment of this Agreement shall be effective
unless the same shall be in writing and signed by the Administrative Agent, with
the consent of the Required Lenders; provided that any amendment or waiver
releasing any Indemnitor from any liability hereunder shall be signed by all the
Banks; and provided further that any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing, in the event that any Subsidiary or Affiliate of
the Borrower hereafter is required in accordance with the terms of the Credit
Agreement or otherwise agrees to become an Indemnitor under this Agreement, then
such Subsidiary or Affiliate may become a party to this Agreement by executing
an Accession Agreement (“Accession Agreement”) in the form attached hereto as
Annex 1, and each Indemnitor and the Administrative Agent hereby agrees that
upon such Subsidiary’s or Affiliate’s execution of such Accession Agreement,
this Agreement shall be deemed to have been amended to make such Person an
Indemnitor hereunder for all purposes and a party hereto and no signature is
required on behalf of the other Indemnitors or the Administrative Agent to make
such an amendment to this Agreement effective.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitor has caused this Agreement to be executed as of
the day and year first written above.

 

INDEMNITORS:

LASALLE HOTEL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership

By:

 

LASALLE HOTEL PROPERTIES, a Maryland

   

real estate investment trust, its general

   

partner

By:

 

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:

 

Hans Weger

Title:

 

Chief Financial Officer

Address:

 

3 Metro Center, Suite 1200

   

Bethesda, Maryland 20814

   

Attn: Mr. Hans S. Weger

 

Signature Page of Environmental Indemnification Agreement

 

-11-



--------------------------------------------------------------------------------

LASALLE HOTEL PROPERTIES, a Maryland real
estate investment trust

By:

 

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:

 

Hans Weger

Title:

 

Chief Financial Officer

Address:

 

3 Metro Center, Suite 1200

   

Bethesda, Maryland 20814

   

Attn: Mr. Hans S. Weger

 

Signature Page of Environmental Indemnification Agreement

 

-12-



--------------------------------------------------------------------------------

I & G CAPITOL, LLC

LHO WASHINGTON HOTEL ONE, L.L.C.

LHO WASHINGTON HOTEL TWO, L.L.C.

LHO WASHINGTON HOTEL THREE, L.L.C.

LHO WASHINGTON HOTEL FOUR, L.L.C.

LHO VIKING HOTEL, L.L.C.

LHO WASHINGTON HOTEL SIX, L.L.C.

LHO SANTA CRUZ HOTEL ONE, L.L.C.

LHO GRAFTON HOTEL, L.L.C.

By:

  LaSalle Hotel Operating Partnership, L.P.,    

a Delaware limited partnership, its

managing member

   

By:

 

LaSalle Hotel Properties,

       

its general partner

       

By:

 

/s/ Hans Weger

--------------------------------------------------------------------------------

       

Name:

 

Hans Weger

       

Title:

 

Chief Financial Officer

Address:

 

3 Metro Center, Suite 1200

   

Bethesda, Maryland 20814

   

Attn: Mr. Hans S. Weger

 

Signature Page of Environmental Indemnification Agreement

 

-13-



--------------------------------------------------------------------------------

LASALLE HOTEL LESSEE, INC.

LASALLE WASHINGTON ONE LESSEE, INC.

LASALLE WASHINGTON TWO LESSEE, INC.

LASALLE WASHINGTON THREE LESSEE, INC.

LASALLE WASHINGTON FOUR LESSEE, INC.

LHO WASHINGTON SIX LESSEE, INC.

LHO SANTA CRUZ ONE LESSEE, INC.

LHO GRAFTON HOTEL LESSEE, INC.

LHO NEW ORLEANS FINANCING, INC.

LHO LEESBURG ONE LESSEE, INC.

By:

 

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:

 

Hans Weger

Title:

 

Chief Financial Officer

Address:

 

3 Metro Center, Suite 1200

   

Bethesda, Maryland 20814

   

Attn: Mr. Hans S. Weger

 

Signature Page of Environmental Indemnification Agreement

 

-14-



--------------------------------------------------------------------------------

LHO SANTA CRUZ HOTEL ONE, L.P.

By:

 

LHO Santa Cruz Hotel One, L.L.C.,

its general partner

By:

 

LaSalle Hotel Operating Partnership, L.P.,

its managing member

By:

 

LaSalle Hotel Properties,

its general partner

By:

 

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:

 

Hans Weger

Title:

 

Chief Financial Officer

 

Signature Page of Environmental Indemnification Agreement

 

-15-



--------------------------------------------------------------------------------

LHO GRAFTON HOTEL, L.P.

By:

 

LHO Grafton Hotel, L.L.C.,

its general partner

By:

 

LaSalle Hotel Operating Partnership, L.P.,

its managing partner

By:

 

LaSalle Hotel Properties,

its general partner

By:

 

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:

 

Hans Weger

Title:

 

Chief Financial Officer

 

Signature Page of Environmental Indemnification Agreement

 

-16-



--------------------------------------------------------------------------------

LHO NEW ORLEANS LM, L.P.

By:

 

LHO New Orleans Financing, Inc.,

its general partner

By:

 

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:

 

Hans Weger

Title:

 

Chief Financial Officer

 

Signature Page of Environmental Indemnification Agreement

 

-17-



--------------------------------------------------------------------------------

LHO ONYX ONE LESSEE, L.L.C.

LHO WASHINGTON FIVE LESSEE, L.L.C.

By:

 

LaSalle Hotel Lessee, Inc.,

its managing member

By:

 

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:

 

Hans Weger

Title:

 

Chief Financial Officer

 

Signature Page of Environmental Indemnification Agreement

 

-18-



--------------------------------------------------------------------------------

LHO ONYX HOTEL ONE, L.L.C.

By:

 

LaSalle Hotel Operating Partnership, L.P.,

its managing member

By:

 

LaSalle Hotel Properties,

its general partner

By:

 

/s/ Hans Weger

--------------------------------------------------------------------------------

Name:

 

Hans Weger

Title:

 

Chief Financial Officer

 

Signature Page of Environmental Indemnification Agreement

 

-19-



--------------------------------------------------------------------------------

ANNEX 1

TO ENVIRONMENTAL INDEMNIFICATION AGREEMENT

 

ACCESSION AGREEMENT

 

                                          [Name of Entity], a [limited
partnership/corporation] (the “Company”), hereby agrees with (i) BANK OF
MONTREAL, CHICAGO BRANCH, as Administrative Agent (the “Administrative Agent”)
under the Amended and Restated Senior Unsecured Credit Agreement dated as of
June 9, 2005 (the “Credit Agreement”) among LASALLE HOTEL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership, as the Borrower, the Administrative Agent,
BANK OF AMERICA, N.A., as Syndication Agent, and the Banks party thereto; (ii)
the parties to the Environmental Indemnity and Agreement (the “Environmental
Indemnity”) dated as of June 9, 2005 executed in connection with the Credit
Agreement, (iii) the parties to the Guaranty and Contribution Agreement (the
“Guaranty”) dated as of June 9, 2005 executed in connection with the Credit
Agreement, as follows:

 

The Company hereby agrees and confirms that, as of the date hereof, it (a)
intends to be a party to the Environmental Indemnity and the Guaranty and
undertakes to perform all the obligations expressed therein, respectively, of an
Indemnitor and a Guarantor (as defined in the Environmental Indemnity and the
Guaranty, respectively), (b) agrees to be bound by all of the provisions of the
Environmental Indemnity and the Guaranty as if it had been an original party to
such agreements, (c) confirms that the representations and warranties set forth
in the Environmental Indemnity and the Guaranty, respectively, with respect to
the Company, a party thereto, are true and correct in all material respects as
of the date of this Accession Agreement and (d) has received and reviewed copies
of each of the Environmental Indemnity and the Guaranty.

 

For purposes of notices under the Environmental Indemnity and the Guaranty the
address for the Company is as follows:

 

Attention:                                                                      

Telephone:                                                                      

Telecopy:                                                                      

 

This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

 

IN WITNESS WHEREOF this Accession Agreement was executed and delivered as of the
     day of                         , 20    .

 

[NAME OF ENTITY]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------